DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 48-55, 57-61, and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. (EP 1 637 043 A1) in view of Dos Santos et al. (Dos Santos, M. M. and Martinez, F. E., “Human Milk Concentrate for Preterm Infants,” Nutrition Research, Vol. 16, No. 5, pp. 769-772, 1996), JHL (“AIDS and Human Milk: Government and Organizational Policy Statements and Selected Reactions,” J. Human Lact., 4(2), pp. 57-66, 1988), and Barrett-Reis et al. (U.S. 6,294,206 B1).
Regarding claim 48, Hartmann et al. discloses a method for making a human milk fortifier comprising ([0009]): (i) pooling human milk ([0024], where a mother produces 300 ml/day; [0045], where a sample of 500 ml was produced) from qualified donors to obtain a pool of human milk from qualified donors ([0018]-[0019]); (ii) processing the pool of human milk from qualified donors to obtain a human milk fortifier ([0015], [0017], [0021]) wherein processing comprises adding one or more minerals ([0019]); and (iii) treating the human milk fortifier to reduce bioburden to obtain a bioburden-reduced, human milk-derived, human milk fortifier ([0018]).
Hartmann et al. does not disclose (i) the pooled milk as comprising at least about 75 liters; (ii) screening the pool of human milk from qualified donors for viral contamination, wherein the milk that tests positive is discarded; or (iii) the claimed component concentrations of a human protein carbohydrate constituent of 55-65 mg/ml, a human fat constituent of 85-95 mg/ml, and a human carbohydrate constituent of 70-120 mg/ml.
Regarding the volume, though Hartmann et al. is considered to implicitly disclose pooling milk from multiple donors ([0018]-[0019]), the limited instruction in the reference regarding such collection and pooling would prompt a practitioner to consult an additional resource, such as Dos Santos et al., for further detail regarding such a practice. Dos Santos et al. prima facie obvious. A skilled practitioner would thus recognize the pooling milk from multiple donors is well known in the art and that achieving any particular volume would also be obvious. Thus pooling human milk in an amount of at least about 75 liters would be obvious to a skilled practitioner.
Regarding screening the pool of human milk, JHL discloses that milk donors for pooled milk donations should be screened in the interest of excluding donors infected with HIV (p. 58, column 2, ¶3; p. 62, column 1, ¶4). JHL also discloses that “[p]recautions to verify the health of donors are already routine in most facilities” in discussing banks of donated human milk (p. 61, column 1, ¶2). JHL further discloses instances wherein human milk donors have undergone HIV blood tests to ensure they are not infected (p. 63, column 2, ¶2). JHL also notes a milk bank that added questions to a “health history questionnaire regarding high risk factors, including blood transfusion, contact with AIDS patient, use of IV drugs, and multiple sex partners” (p. 65, column 2, ¶1). JHL provides a list of recommendations for “protecting donor milk: verbal history screening, serum testing of all donors, and pasteurization of the milk” (p. 65, column 2, ¶4).
It would have been obvious to one having ordinary skill in the art to screen the pool of human milk from qualified donors for viral contamination, wherein milk that tests positive is discarded. Hartmann et al. discloses a concern about “bacterial, viral and other contamination of donor milk” and an aim to avoid such donor milk ([0028]). A skilled practitioner would thus be 
Regarding the component concentrations, Barrett-Reis et al. discloses a human milk fortifier (C1, L10-L11) that may comprise protein in an amount of about 24-55% , fat in an amount of about 1-30%, and carbohydrate in an amount of about 15-75%, where the fortifier is added to milk in an amount of about 0.5-10 gm of powder/unit dose (C6, L42-L66), and where a unit dose is added to 25 ml of milk (C5, L64-L66).
It would have been obvious to one having ordinary skill in the art to produce a fortifier comprising the claimed constituents in the claimed concentration ranges. Hartmann et al. discloses generally that “the level of fortification depends on various parameters, such as gestational age, the weight of the infant, the health status of the mother and/or the infant etc.” ([0021]). Since the concentration of the individual components in Hartmann et al. is disclosed primarily based on those parameters ([0022]-[0026]) and the examples provide only concentrations for specific formulations ([0037], [0039]-[0053]), a skilled practitioner would be motivated to consult Barrett-Reis et al. for broader instruction regarding any potential ranges within which the component concentrations may be adjusted. Since Barrett-Reis et al. provides broader teaching regarding potentially suitable fortifier formulations (C6, L42-L66), a skilled practitioner would find the production of a fortifier according to Hartmann et al. at any of the concentrations disclosed in Barrett-Reis et al. to be obvious. Barrett-Reis et al. indicates the amount of powder required to provide a unit dose ranges from about 0.5-10 gm / 25 ml (C6, L60-L63; C5, L64-L66). A skilled practitioner would reasonably conclude that the ranges of 
As for claim 49, Hartmann et al. discloses processing as comprising concentrating nutrients ([0015], [0017]).
As for claims 50 and 51, Hartmann et al. discloses the concentrating as comprising filtering (claim 50) that is ultrafiltering (claim 51) ([0037], [0042]).
As for claim 52, Hartmann et al. discloses separating the pool of human milk into a skim portion and a fat portion ([0028], [0039]).
As for claim 53, Hartmann et al. discloses generally the steps of (i) separating aqueous and nonaqueous parts of the milk ([0028]), (ii) adding a part of a separated fat portion to milk ([0039]), (iii) ultrafiltration of a sample wherein one separated component is returned to the initial starting material ([0033]), and (iv) mixing separated fractions in order to finely adjust the component concentrations in the overall fortifier ([0017]). The additionally-claimed steps of ultrafiltering the fat-adjusted skim milk portion to obtain a protein-rich skim portion and mixing a fraction of the fat portion with the protein-rich skim portion are thus considered obvious due to 
As for claim 54, Hartmann et al discloses the fortifier as only comprising human components ([0013], [0016]), which indicates the composition does not comprise xenogeneic components.
As for claim 55, JHL discloses the pooled milk as being screened for the presence of HIV (p. 58, column 2, ¶3).
As for claim 57, requalifying a donor every time a donation is provided would be obvious in order to ensure the donor milk is not contaminated, which renders the step of periodically requalifying a qualified donor obvious.
As for claim 58, Hartmann et al. discloses the reduction of bioburden as occurring via pasteurization ([0018]).
As for claim 59, Hartmann et al. discloses the minerals as comprising calcium ([0006]).
As for claim 60, Hartmann et al. discloses that “the level of fortification depends on various parameters, such as gestational age, the weight of the infant, the health status of the mother and/or of the infant etc.” ([0021]). The level of fortification is thus considered a result effective variable subject to optimization depending on various attributes of the patients that would consequently be considered obvious (MPEP 2144.05 II B). Hartmann et al. also discloses that a single constituent, such as fat, may be fortified ([0017]). Hartmann et al. indicates that fat has a caloric content of 9 Cal/g ([0053], Table 2). Given such a high caloric content in the fat component, the claimed concentration of caloric content in a fortifier of about 1.35-1.55 kcal/ml would be well within what could be achieved via such fortifiers. As such, the claimed caloric content of about 1.35-1.55 kcal/ml for the fortifier is considered obvious to a skilled practitioner.
As for claim 61, JHL discloses screening a subject for chronic illness via testing a biological sample from the donor, namely, performing HIV blood tests (p. 63, column 2, ¶2), wherein a qualified donor would obviously be one whose blood did not test positive for HIV.
As for claim 63, JHL discloses the biological sample is blood (p. 63, column 2, ¶2).
Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. (EP 1 637 043 A1) in view of Dos Santos et al. (Dos Santos, M. M. and Martinez, F. E., “Human Milk Concentrate for Preterm Infants,” Nutrition Research, Vol. 16, No. 5, pp. 769-772, 1996), JHL (“AIDS and Human Milk: Government and Organizational Policy Statements and Selected Reactions,” J. Human Lact., 4(2), pp. 57-66, 1988), Barrett-Reis et al. (U.S. 6,294,206 B1) as applied to claim 48 above, and further in view of Medo (U.S. 2002/0182243 A1).
As for claim 56, Hartmann et al., Dos Santos et al., JHL, and Barrett-Reis et al. effectively disclose the method of claim 48.
The cited prior art does not specifically disclose screening the pooled milk for one of the noted components.
However, Medo discloses screening human donor milk for pathogens and drugs ([0032]).
It would have been obvious to one having ordinary skill in the art to screen the milk of Hartmann et al. for drugs of abuse according to Medo. As noted previously, Hartmann et al. suggests a sterilization step in order to “eliminate concerns about possible bacterial, viral or other contaminations” ([0028]). Given the concern about bacterial and viral contaminations described in Hartmann et al., a skilled practitioner would be motivated to consult and apply the testing protocol of Medo to the donor milk of Hartmann et al. Such screening would implicitly involve discarding of milk samples wherein the donor tested positive for pathogens or drugs of abuse. .
Claim 62 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. (EP 1 637 043 A1) in view of Dos Santos et al. (Dos Santos, M. M. and Martinez, F. E., “Human Milk Concentrate for Preterm Infants,” Nutrition Research, Vol. 16, No. 5, pp. 769-772, 1996), JHL (“AIDS and Human Milk: Government and Organizational Policy Statements and Selected Reactions,” J. Human Lact., 4(2), pp. 57-66, 1988), Barrett-Reis et al. (U.S. 6,294,206 B1) as applied to claim 61 above, and further in view of Saad (Saad, R., “Discovery, development, and current applications of DNA identity testing,” BUMC Proceedings, 2005, 18:130-133).
Regarding claim 62, Hartmann et al., Dos Santos et al., JHL, and Barrett-Reis et al. effectively disclose the method of claim 48.
The cited prior art does not specifically disclose matching donating milk with a donor by comparing a DNA marker profile.
However, Saad discloses the use of DNA identity testing to resolve the identity of a biological specimen (p. 133, column 1, ¶4).
It would have been obvious to one having ordinary skill in the art to match donated milk with a donor by comparing a DNA marker profile. Hartmann et al. discloses a preference for the fortifier to be produced from the same individual as the one who produces the milk to be fortified in order to reduce possible immunological interferences ([0016]). A skilled practitioner would be motivated to consult Saad in order to ensure the source of human milk. Since Saad indicates that unlabeled or mislabeled biological sample material may resolved via DNA identity testing, a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793